El Juez Presidente Señor Trías Monge
emitió la opinión del Tribunal.
El asunto a resolver en este caso no es si debe o no enmen-darse la Constitución del Estado Libre Asociado para limitar *86el derecho a fianza. Esa es una controversia de índole política sobre la que este Tribunal no puede pronunciarse. Baker v. Carr, 369 U.S. 186 (1962); Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977). Este litigio plantea tan solo una cuestión estrictamente jurídica: la permisibilidad de disponer que únicamente los electores inscritos hasta celebradas las inscripciones parciales del 27 de enero de 1980 podrán votar en el referéndum de 29 de junio de 1980 sobre la enmienda propuesta al derecho a fianza.
I. Los hechos
La Resolución Concurrente Núm. 30 de 21 de junio de 1979 fijó inicialmente la fecha del referéndum para el 6 de abril de 1980. La Asamblea Legislativa de Puerto Rico cam-bió luego (1) esta fecha para el 29 de junio de 1980.
Entre el 21 de junio de 1979 y el 6 de abril de 1980 no se formuló la ley habilitadora necesaria para establecer el pro-cedimiento de votación y los requisitos de los votantes ni se asignaron fondos públicos para el referéndum. Ello motivó principalmente, según concluyó el tribunal de instancia, el citado cambio de fecha.
Conforme a los poderes que le reconoce el Art. 2.021 de la Ley Electoral, 16 L.P.R.A. see. 3071, (2) la Comisión Estatal de Elecciones ordenó una inscripción parcial para el 21 de octubre de 1979 de los electores potenciales no inscritos hasta *87entonces. Más tarde se ordenó otra inscripción parcial para el 27 de enero de 1980. Ésta es la última inscripción cele-brada hasta el día de hoy, aunque la Comisión ha acordado o planificado, según determinación del Tribunal Superior, celebrar una última inscripción el 6 de julio de 1980, (3) pocos días después de la fecha señalada para el referéndum.
La cuestión precisa ante nuestra consideración es, en con-secuencia, si pueden mediar ciento cincuenta y tres días, de 27 de enero a 29 de junio de 1980, entre la última inscripción de electores y la celebración del referéndum o, en otras pala-bras, si es constitucional el párrafo primero del Art. 3 de la Ley Núm. 14 de 9 de abril de 1980, el cual establece que sólo podrán votar en el referéndum los electores que figuren en el Registro del Cuerpo Electoral y los que se inscribieron el 27 de enero de 1980.
La cuestión afecta a miles de ciudadanos. La Comisión calcula que el 6 de julio de 1980 se inscribirán entre cin-cuenta y sesenta mil electores. El Tribunal Superior estimó, a la luz de la prueba desfilada, que un número sustancial de ciudadanos está impedido de ejercer, en el referéndum, su derecho al voto. También concluyó que el período entre el cierre de las listas electorales y la fecha fijada para el refe-réndum es injustificadamente largo. El tribunal de instancia procedió por ésta y otras razones a dictar un interdicto per-manente en que ordena que el referéndum no se celebre antes de las inscripciones del 6 de julio de 1980. El Estado solicita que revoquemos esta decisión.
*88II. El tratamiento del problema en Estados Unidos
A. La naturaleza del derecho al voto
Aunque la Constitución de Estados Unidos no menciona específicamente el derecho al sufragio, excepto en situaciones inaplicables al caso presente, (4) la condición fundamental y preeminente de este derecho se ha reconocido a cabalidad. El Tribunal Supremo de Estados Unidos expresó en Reynolds v. Sims, 377 U.S. 533, 555 (1964) :
El derecho a votar libremente por el candidato que el elector desee es esencial a toda sociedad democrática. Cualquier restric-ción de ese derecho ataca el corazón de los gobiernos representa-tivos.
Desde 1886, en efecto, ya había expresado el Tribunal en Yick Wo v. Hopkins, 118 U.S. 356, 370 (1886) :
... el voto ... se considera un derecho político fundamental debido a que preserva todos los demás derechos.
Véanse: Kramer v. Union School Dist., 395 U.S. 621, 628 (1969); Harper v. Virginia Bd. of Elections, 383 U.S. 663, 665 (1966); Dunn v. Blumstein, 405 U.S. 330, 336-37 (1972); Developments in the Law, “Elections”, 88 Harv. L. Rev. 1111, 1118 (1975) ; Kirby, The Constitutional Right to Vote, 45 N.Y.U. L. Rev. 995 (1970).
El derecho al voto es de orden tan fundamental que se estima que el examen de posibles obstrucciones al mismo es uno de los usos básicos del poder de revisión judicial. John Hart Ely ha afirmado recientemente en su obra Democracy and Distrust: A Theory of Judicial Review, Cambridge, Mass., Harvard U. Press, 1980, pág. 117:
... la tarea primordial de la revisión judicial es la remoción de obstrucciones en el proceso democrático. La denegación del voto parece ser la quintaesencia de esas obstrucciones.
El derecho al voto en situaciones idénticas o análogas a la que nos ocupa se ha derivado principalmente de las cláusulas *89sobre la igual protección de las leyes y el debido proceso de ley. Note, Constitutional Standards Applicable to Voter Registration Closing Dates, 5 U. Mich. J.L. Ref. 304, 308 et seq. (1972); Comment, Access to Voter Registration, 9 Harv. Civ. Rights Civ. Lib. L. Rev. 482, 494 etseq. (1974).
Para la década de los años sesenta el Tribunal Supremo de Estados Unidos utilizó el método de la revisión judicial estricta como criterio para evaluar impedimentos contra el derecho al voto. Harper, supra; Dunn, supra; Carrington v. Rash, 380 U.S. 89 (1965); Evans v. Cornman, 398 U.S. 419 (1970); Kramer, supra. Luego ha surgido un interés reno-vado en el empleo de la cláusula sobre el debido proceso de ley. Tribe, The Sttpreme Court, 1972 Term — Foreword: Toward a Model of Roles in the Due Process of Life and Law, 87 Harv. L. Rev. 1, 5-6 (1973); Comment, Access to Voter Registration, 9 Harv. Civ. Rights Civ. Lib. L. Rev. 482, 511 etseq. (1974).
A la luz de estos principios se ha desarrollado en Estados Unidos una doctrina de notable interés sobre las normas que rigen el cierre de las inscripciones antes de una elección.
B. La doctrina sobre el asunto.
En Dunn v. Blumstein, 405 U.S. 330 (1972), el Tribunal Supremo de Estados Unidos falló que un estatuto de Tennessee que imponía, como condición para votar, el requisito de haber residido en el estado el año inmediatamente antes —y en el condado tres meses inmediatamente antes— de las elec-ciones violaba la igual protección de las leyes. El Tribunal estimó que no existía un interés apremiante del Estado en imponer términos tan largos. Afirmó el Tribunal, que en el curso de la opinión se refirió a Oregon v. Mitchell, 400 U.S. 112 (1970), donde validó la disposición de la Ley sobre los Derechos Referentes al Voto, 42 U.S.C.A. sec. 1973aa-l(d), que prohíbe a los estados cerrar las inscripciones en las elec-ciones presidenciales y vicepresidenciales más de 30 días antes de estos comicios:
*90La fijación de un término constitucionalmente aceptable es una cuestión de grado. Basta señalar aquí que treinta días parece constituir un plazo amplio para que el Estado complete las tareas administrativas que sean necesarias para evitar el fraude —y que un año o tres meses es demasiado. 405 U.S. 330, 348. (Én-fasis nuestro.)
A partir de Dunn se consideró específicamente el problema de la fecha del cierre de las inscripciones por varios tribu-nales. En el primer caso de Ferguson v. Williams, 330 F.Supp. 1012 (N.D. Miss. 1971), anterior a Dunn, un tribunal de tres jueces resolvió que era constitucional el Art. 12, Sec. 251, de la Constitución de Mississippi, el cual disponía que “Los electores no se inscribirán dentro de los cuatro meses anterio-res a una elección . . . pero . . . ninguna persona que, en lo que respecta a su edad y residencia, hubiese de adquirir el derecho a votar dentro de esos cuatro meses será impedida de inscribirse [por lo menos cuatro meses antes] por razón de no cumplir con los requisitos [de residencia y edad] al momento de la inscripción”. El caso se apeló al Tribunal Supremo de Estados Unidos y éste dejó el fallo sin efecto y de-volvió el caso a instancia para su consideración a la luz de Dunn. Ferguson v. Williams, 405 U.S. 1036 (1972).
El tribunal de instancia reconsideró el caso y declaró in-constitucional la disposición citada de la Constitución de Mississippi por considerar que el cierre de las inscripciones cua-tro meses antes de una elección viola la cláusula sobre la igual protección de las leyes de la Constitución de Estados Unidos. Ferguson v. Williams, 343 F.Supp. 654 (N.D. Miss. 1972).
En Marston v. Lewis, 410 U.S. 679 (1973), y Burns v. Fortson, 410 U.S. 686 (1973), el Tribunal Supremo de Es-tados Unidos enfrentó de nuevo el problema de la fecha apro-piada para el cierre de las inscripciones. En Marston se re-solvió que era constitucional una ley de Arizona que establecía un período máximo de cincuenta días entre las elecciones y la celebración de la última inscripción de electores. El Tribunal *91citó con aprobación, no obstante, sus expresiones en Dunn sobre la naturaleza excesiva de un plazo de tres meses.
El Tribunal Supremo de Estados Unidos resolvió igual-mente en Burns que el término de cincuenta días vigente en Georgia era permisible, mas expresó que tal período “se acerca a los linderos constitucionales extremos en este campo ..410 U.S. 686, 687.
Dunn, Ferguson II, Marston y Burns representan el dere-cho actual en Estados Unidos sobre la fecha constitucional-mente permisible para el cierre de las inscripciones. Otras decisiones han acatado, como es natural, estas normas. Véanse: Hinnant v. Sebesta, 363 F.Supp. 398 (M.D. Fla. 1973); Avrutick v. Wilson, 382 F.Supp. 984 (S.D. N.Y. 1974); y Young v. Gnoss, 496 P.2d 445 (Cal. 1972), en el que el Tribunal Supremo de California determinó en bañe que un plazo de cincuenta y cuatro días para el cierre final de las inscripciones es inconstitucional.
El examen de los términos de cierre prescritos en Estados Unidos es de sumo interés. Aun antes de Ferguson II, el plazo promedio establecido en los estados de la Unión para el cierre de las inscripciones era de treinta y tres días antes de la vota-ción. Note, Constitutional Standards Applicable to Voter Registration Closing Dates, 5 U. Mich. J.L. Ref. 304, 306, 328 et seq. (1972). En la jurisdicción federal, como hemos indicado, el término es de treinta días. 42 U.S.C.A. see. 1973aa-l (d).
Existe amplia justificación para el desarrollo de la doctrina y la práctica aquí resumidas. El propósito de tales normas es garantizar a los electores potenciales la debida oportunidad de enterarse, meditar sobre la cuestión en controversia y votar.
Bajo la Constitución de Estados Unidos resulta claro, a la luz de lo anterior, que el término de 153 días comprendido entre el cierre de las inscripciones, 27 de enero de 1980, *92y la fecha del referéndum, 29 de junio de 1980, es inconstitu-cional.
Corresponde ahora examinar si factores constitucionales locales exigen un resultado distinto.
III. Análisis del 'problema bajo la Constitución del Estado Libre Asociado
Fuera de que las cláusulas sobre la igual protección de las leyes y el debido proceso de ley de la Constitución de Estados Unidos aplican en Puerto Rico y determinan el con-tenido mínimo de las cláusulas equivalentes de la Constitu-ción del Estado Libre Asociado, Pueblo v. Dolce, 105 D.P.R. 422 (1976), esta última constitución reconoce expresamente el derecho al “sufragio universal igual, directo y secreto . ..”. Art. II, Sec. 2, de la Constitución de Puerto Rico. (5) En el Preámbulo de nuestra Constitución se recalca la importancia de la democracia para la vida de la comunidad puertorri-queña y lo fundamental del voto para la existencia de esa democracia. Los debates en la Convención Constituyente des-tacan la naturaleza esencial del voto. Diario de Sesiones de la Convención Constituyente, ed. 1961, T. 2, págs. 1103-04 (1951 y 1952); Ibid., T. 4, pág. 2563.
Consideramos que la Constitución del Estado Libre Asociado, al igual que la de Estados Unidos, exige, para el adecuado ejercicio del derecho al voto, que medie un término razonable entre la fecha del propuesto referéndum y el cierre de las inscripciones. Toca a la Asamblea Legislativa fijar ese término dentro de los parámetros constitucionales permisibles. Todo obstáculo al voto debe ser objeto de escrutinio judicial vigoroso, mas con la debida atención de dar el debido peso a los intereses apremiantes del Estado. Comment, Access to Voter Registration, 9 Harv. Civ. Rights Civ. Lib. L. Rev. 482, 511 (1974).
*93Resolvemos en consecuencia que el término de ciento cincuenta y tres días que mediaría entre las últimas inscripciones y la fecha del referéndum es impermisiblemente amplio bajo la Constitución de Puerto Rico, especialmente en ausencia de prueba en los autos de la necesidad apremiante y preeminente de utilizar un plazo de tal orden y la experiencia de otras comunidades con plazos muchísimo más cortos.
IV. Otros planteamientos
Los planteamientos de la parte apelante fueron resueltos satisfactoriamente por el juez de instancia, Hon. Peter Ortiz. Respecto a la alegación de si este pleito es o no un pleito de clase, valga decir que es innecesario que nos pronunciemos sobre el particular. El pleito es sostenible como una petición de sentencia declaratoria e interdicto por personas claramente afectadas por la ley aquí cuestionada. 7 Wright & Miller, Federal Practice and Procedure: Civil, see. 1771, págs. 663-64 (1972); Gregory v. Litton Systems, Inc., 316 F.Supp. 401, 403 (C.D. Cal. 1970).
En cuanto a otras alternativas de inscripción, viables en o antes del 29 de junio de 1980, la alternativa al efecto de que pueda votar en el referéndum mediante declaración ju-rada toda persona que reúna los requisitos correspondientes, no es posible. La prueba revela que esta solución es impracticable. Tampoco está inmune al fraude, en particular, con-forme el alegato del Procurador General, en lo que toca al proceso de votación en colegio abierto.
Lo que hoy resolvemos no menoscaba la facultad de las ramas ejecutiva y legislativa del Gobierno de celebrar el re-feréndum sobre la fianza, sujeto a las normas constitucionales aplicables, dentro de un término razonable entre unas nuevas inscripciones parciales y la nueva fecha que se señale para el referéndum.

Por las consideraciones expuestas, se confirma la senten-cia dictada.

*94El Juez Asociado Señor Negrón García concurre en opi-nión separada.
—O—

 Véase la Res. Conc. Núm. 82 de 26 de marzo de 1980.


Este artículo disponía originalmente:
“La Comisión dispondrá mediante reglamento o resolución, las fechas en que semestralmente a partir del primer día del mes de enero de 1978, habrán de celebrarse inscripciones parciales conforme las disposiciones de este Subtítulo.
“A partir del mes de noviembre, inclusive, del año anterior a una elección general, las inscripciones parciales deberán celebrarse mensual-mente hasta la fecha para el cierre del registro prescrito en la see. 3066 de este título.”
La See. 4 de la Ley Núm. 153 de 20 de julio de 1979 derogó el último párrafo del artículo citado. Esta eliminación es precisamente lo que crea el problema constitucional que este pleito suscita.


E1 Art. 2.016 de la Ley Electoral, 16 L.P.R.A. see. 3066, provee:
“No se autorizará la inscripción, ni la transferencia de ningún elector potencial o inscrito para una elección desde los ciento veinte (120) días previos a las elecciones.”
Lo que hoy resolvemos revela las graves dificultades constitucionales del citado Art. 2.016 y del requisito de cuatro meses que impone el Art. 2.003 de la referida ley. Véanse: Marston v. Lewis, 410 U.S. 679 (1973), y Burns v. Fortson, 410 U.S. 686 (1973).


 Véase, por ejemplo, la enmienda decimoquinta.


Esta disposición proviene del Art. 21(3) de la Declaración Universal de los Derechos del Hombre.